Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 1 of 12




   Exhibit 7 - Shamara Bell
     Deposition Excerpts
    Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 2 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                                ·




www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
    Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 3 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                           Page 2




www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
    Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 4 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                         Page 58

 ·1· ·does that have any significance to you, that particular
 ·2· ·header?
 ·3· · · · A.· ·Attributed to a Tesla spokesperson?
 ·4· · · · Q.· ·Yes.
 ·5· · · · A.· ·I mean, to a Tesla spokesperson -- I don't know
 ·6· ·how to answer that question.· I don't understand the
 ·7· ·question, I guess.
 ·8· · · · Q.· ·That's fine.· My understanding is that when
 ·9· ·something at Tesla was supposed to be put out for public
 10· ·consumption, it would typically include such a header.
 11· ·That doesn't mean anything to you based upon the type of
 12· ·work you did at Tesla?
 13· · · · A.· ·Right.
 14· · · · Q.· ·Have you ever seen the quoted statement right
 15· ·below that header?
 16· · · · A.· ·I saw this in the media, correct, yes.
 17· · · · Q.· ·Did anyone at Tesla ever seek your confirmation
 18· ·that what was reflected in that official statement was
 19· ·true and correct?
 20· · · · A.· ·Seek my confirmation as far as --
 21· · · · Q.· ·Yes.
 22· · · · A.· ·-- whether or not this was true and correct?
 23· · · · · · ·If you're referring to verbiage-wise and the
 24· ·"shoot the place up" sentence, that was not stated.
 25· ·However, the actions of the man being heavily armed and

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f
    Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 5 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                         Page 59

 ·1· ·wanting to hurt people, there's only one thing that --
 ·2· ·well, I can't assume, but I would -- there's only one
 ·3· ·thing you can do when you're heavily armed.· So I can --
 ·4· ·it's still saying the same thing, but verbiage-wise, that
 ·5· ·was not my exact verbiage.
 ·6· · · · Q.· ·Okay.· But isn't it a fact that the caller did
 ·7· ·not say that the person was coming to the Gigafactory to
 ·8· ·shoot the place up?
 ·9· · · · · · · · · MR. BETETA:· Objection.· Asked and
 10· ·answered.
 11· · · · A.· ·Correct, that wasn't -- that wasn't the verbiage
 12· ·that was used.
 13· · · · Q.· ·(By Mr. Mitchell)· And if the caller had said
 14· ·that Mr. Tripp was going to the Gigafactory to shoot the
 15· ·place up, you would have put that in your recap of the
 16· ·call, wouldn't you?
 17· · · · A.· ·I would have, and I probably would have thought
 18· ·it was a prank at that point, that type of -- but yeah, I
 19· ·would have stated that.
 20· · · · Q.· ·Because that would have been an important
 21· ·message to convey, wouldn't it?
 22· · · · A.· ·Correct.
 23· · · · Q.· ·Did you tell anyone at Tesla after that phone
 24· ·call that the alleged -- or the anonymous caller was a
 25· ·friend of Mr. Tripp?

www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f
    Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 6 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                         Page 78




www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f
    Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 7 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                         Page 79




www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f
    Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 8 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                         Page 80




www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f
    Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 9 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                         Page 82




www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f
   Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 10 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                         Page 92




www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           YVer1f
   Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 11 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                         Page 97




www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
   Case 3:18-cv-00296-LRH-CLB Document 113-7 Filed 11/20/19 Page 12 of 12
                             TESLA, INC. vs MARTIN TRIPP
Confidential                   Shamara Bell on 09/06/2019                         Page 98




www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
